Title: To Thomas Jefferson from David Campbell, 12 June 1801
From: Campbell, David
To: Jefferson, Thomas


               
                  State of Tennessee June 12th. 1801—
               
               Some of the Citizens of this State are anxious to procure a Treaty with the Cherokee Indians, in Order to purchase more Lands from them. The attempt at this time in my opinion, will be useless. They have no disposition to sell, and the very asking them the question at this time, would be construed by them, as a desire in us, to possess ourselves of their whole Country by piece-meals. An important favour may, however, be obtained from them, on easy terms, and at very small comparative expence to the U. States. The road from Knoxville to Mero District passes thro, a Wilderness of eighty miles, in the Indian lands. A privilege to erect two Inns for the accommodation of travellers, at convenient intervals, may easily be negociated for. Those Inns may be lett to trusty individuals and the Rent applyed to the Use of the Indians, in the same manner as the ferry over the Clynch River at So. W. point is rented from them. And thus no expence would accrue to the U. States and an unspeakable benefit would be experienced by the weary Traveller. I feel the force of these observations because I have to pass the Wilderness four times in the Year, and sometimes exposed to heavy rains and Snow Storms in the Mountain, and no house to retire to at night. I know your philanthropic mind will be willing to prevent the foregoing inconvenience, when, it can so easily be done.
               If you think proper to entrust me, I will undertake the execution of the proposed measure, in conjunction with Colo. Return J. Meigs Deputy Superintendant of the Cherokee Indians. The plan I would propose to effect this purpose with the least possible expence, is to attend in the Nation at their green corn Dance, a festival at which all the Chiefs assemble: By these means a call of the Nation, and a large supply of provisions and other incidental expences would be rendered unnecessary.
               That your Excellency may live long to administer the Government of the U. States on its true Republican principles, as it is well epitomized in your excellent Speech at your inauguration, is the wish of one who is very much your personal friend.
               
                  
                     David Campbell
                  
               
            